UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7588



HERMAN E. HARSTON,

                                           Petitioner - Appellant,

          versus

P. L. HUFFMAN,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1294-R)


Submitted:   May 15, 1997                   Decided:   May 30, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Herman E. Harston, Appellant Pro Se. Katherine P. Baldwin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his Fed. R. Civ. P. 60(b) motion for reconsideration of the dis-

trict court's dismissal of his petition filed under 28 U.S.C.A. §

2254 (West 1994 & Supp. 1997). We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we deny a certificate of appealability, deny Appellant's motion for

a certificate of probable cause to appeal, and dismiss the appeal

on the reasoning of the district court. Harston v. Huffman, No. CA-
95-1294-R (W.D. Va. Oct. 8, 1996). We deny Appellant's motion for

production of documents. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2